DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 4, the phrase “the blow flow” lacks antecedent basis.  It appears that this phrase should refer to “blood” flow.
	In claims 10 and 15, the phrase “wherein the time of blood backflow obtains based on…” renders the claim indefinite.  It is unclear what is meant by this phrase, the examiner suggests fixing the grammar issues in the claim to more clearly claim applicant’s intention. 

	In claims 10 and 15, the phrase “based on the time of release after squeezing the body part of the subject” renders the claim indefinite.  It is noted that no structural feature of the diagnostic apparatus is further set forth for performing “squeezing the body part”, and the claim appears directed to the intended use of the device.  
	In claim 11, the term color “Dopplier” renders the claim indefinite.  It appears that this should refer to “Doppler”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0081143; hereinafter Lee) in view of Kim et al. (US 2012/0078108; hereinafter Kim).
Lee shows an ultrasonic diagnostic apparatus and method (abstract) comprising: an ultrasonic probe configured to acquire a color Doppler image ([0034]); a controller ([0033]) configured to determine a presence or absence of backflow of blood based on the acquired color Doppler image ([0045], [0092]-[0094]); and a display configured to display an examination result with the color Doppler image ([0056]); wherein the controller calculates a blood flow velocity including at least one of an average velocity. a maximum velocity and a minimum velocity by analyzing the blow flow spectrum of the sample volume ([0043]); an input configured to receive an execution command for a color Doppler mode from a user in order to analyze the backflow of blood ([0071]); wherein the display displays information about a subject's body parts that have been observed and results of an analysis on the subject's body parts ([0056]-[0059]).  
Lee also shows wherein the examination result includes at least one of the presence or absence of backflow of blood and the time of backflow ([0094]).  
Lee fails to show determining the time of backflow.  Also, wherein the controller automatically sets a sample volume of a pulse wave in the color Doppler image based on the color Doppler image, and analyzes a blood flow spectrum of the sample volume based on a blood flow information acquired from the ultrasonic probe; wherein the display displays a result of the blood flow spectrum analysis of the sample volume; wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction;  wherein the controller determines a diagnostic grade for the time of backflow and wherein the display displays the determined diagnostic grade; wherein the time of blood backflow obtains based on the time of release after squeezing the body part of the subject.
Kim discloses an ultrasound system for providing additional information corresponding to change of blood flow with a time.  Kim teaches determining the time of backflow ([0005], [0034]).  Also, wherein the controller automatically sets a sample volume of a pulse wave in the color Doppler image based on the color Doppler image, and analyzes a blood flow spectrum of the sample volume based on a blood flow information acquired from the ultrasonic probe ([0030], [0033]); wherein the display displays a result of the blood flow spectrum analysis of the sample volume ([0038]); wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction ([0035]-[0041]); wherein the result of the blood flow spectrum analysis includes at least one of the presence or absence of backflow of blood, the time of backflow, amount of blood flow, blood flow rate, and blood flow direction ([0035]-[0041]);  wherein the controller determines a diagnostic grade for the time of backflow and wherein the display displays the determined diagnostic grade (the display of the obtained blood flow information data is considered to encompass display of a determined diagnostic grade, [0032], [0035]-[0041]); wherein the time of blood backflow obtains based on the time of release after squeezing the body part of the subject (the pressing of the ultrasound probe on the patient during examination is considered to be a squeezing of the body part, and the backflow is measured based upon this squeezing of the body part; ([0005], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to determine the time of backflow as taught by Kim, as this will enhance the convenience of a user (Kim, [0005]).  Furthermore, it would have been obvious to automatically set a sample volume and analyze a blood flow spectrum as taught by Kim, as this will provide further convenience for the user by automating the selection of the region, and by displaying a spectral type image representative of the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793